Citation Nr: 0824190	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to May 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and a noncompensable rating for deviated nasal 
septum, effective October 25, 2004 (date of claim).  In 
October 2006, the veteran's claims file was transferred to 
the jurisdiction of the Chicago, Illinois RO.  In August 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  In November 2007, the matter was remanded for further 
development.


FINDINGS OF FACT

It is not shown that at any time during the appeal period the 
veteran's deviated nasal septum was manifested by 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.


CONCLUSION OF LAW

A compensable rating for deviated nasal septum is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.7, 4.97 Diagnostic Code (Code) 
6502 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353-23355).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As noted, this appeal stems from the initial rating assigned 
with the grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A February 2006 statement of the case (SOC) and 
October 2006 and April 2008 supplemental SOCs notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim, in 
essence proper notice on the downstream issue of an increased 
initial rating, and readjudicated the matter after additional 
development was completed and the veteran had opportunity to 
respond.  He has received all critical notice, and has had 
ample opportunity to respond/supplement the record after 
notice was given; he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it otherwise alleged.  See Godwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in June 2005, and in February 
2008.  VA's duty to assist him in the development of facts 
pertinent to his claim is met.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, should be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the criteria for the noncompensable 
rating currently assigned encompass the greatest degree of 
severity of deviated nasal septum shown at any time during 
the appeal period, the Board finds that "staged" ratings 
are not warranted.   

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Deviated nasal septum is rated under Code 6502, which 
provides a maximum 10 percent rating when there is a 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.

The veteran's service medical records show that he was seen 
for an injury to his nose in October 1981.  Postservice 
treatment records associated with the claims file do not show 
treatment for deviated nasal septum.

On June 2005 VA examination, the veteran complained of 
difficulty breathing out of both sides of his nose.  Physical 
examination revealed slight deviated septum, otherwise 
normal; he was able to breathe out of both sides of his nose.

In statements and testimony the veteran claims that both his 
nasal passages are blocked .

On February 2008 VA examination, the veteran reported he had 
major nasal obstruction in 2003.  He indicated that the 
obstruction is not constant and alternates between the right 
and left nostril.  Physical examination revealed good nasal 
passage on both sides.  The examiner noted that there was 
"no nasal/pharyngeal/laryngeal anatomic airway obstruction 
seen".  He noted that although the veteran sustained a nasal 
fracture in service, it did not seem to have an affect on the 
nasal passages.
The Board finds that a compensable rating is not warranted 
for the veteran's service-connected deviated nasal septum, as 
the competent medical evidence does not show either 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Examinations have found 
that the veteran has good airway passage on both sides of the 
nose.  Accordingly, the schedular criteria for a 10 percent 
rating for deviated nasal septum are not met, and a 0 percent 
rating must be assigned.  See 38 C.F.R. § 4.31.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the 
deviated nasal septum disability (the veteran is unemployed 
due to muscle and mental health disabilities).  38 C.F.R. 
§ 3.321.  Consequently, referral for extraschedular 
consideration is not warranted.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

A compensable rating for deviated nasal septum is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


